UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6264


CHRISTOPHER DALE STEPP,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden, McCormick Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Sol Blatt, Jr., Senior District
Judge. (8:09-cv-00522-SB)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Dale Stepp, Appellant Pro Se.   Melody Jane Brown,
Assistant  Attorney  General,   Donald John   Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Dale Stepp seeks to appeal the district

court’s    order    accepting        the    recommendation            of     the   magistrate

judge    and    denying       relief      on       his   28    U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues    a    certificate          of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a       substantial       showing          of    the       denial        of    a

constitutional      right.”          28    U.S.C.        § 2253(c)(2).             A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district    court       is     debatable          or    wrong        and       that        any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252

F.3d    676,    683-84       (4th    Cir.      2001).          We     have      independently

reviewed the record and conclude that Stepp has not made the

requisite      showing.         Accordingly,             we    deny    a     certificate           of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       DISMISSED

                                               2